Title: Thomas Jefferson to Benjamin Jones, 4 March 1815
From: Jefferson, Thomas
To: Jones, Benjamin


          
            Sir Monticello  Mar. 4. 15.
            The war has so long interrupted ordinary intercourse that it’s reestablishment is like a new work. I do not know whether you continue the same business of ironmongery, but presuming you do I take the liberty of addressing you, as I shall be glad to renew my dealings with you, not on so large a scale as I have given over manufacturing nails but for my self. I will thank you to send me by the first vessel from your port to Richmond the articles below written, to be addressed to Messrs Gibson and Jefferson there as formerly. favor me at the same time with a bill of the amount, and it shall be punctually remitted within our former usual term of 90. days. Accept the renewed assurances of my esteem and respect.
            Th: Jefferson
          
          
            
              
                
                1. Cwt of 4d hoop iron
              
              
                
                1 2. Cwt of 30d nail rod
              
              
                
                8 7. Cwt of rods assorted in equal quantities for all sized nails from 6d to 20d
              
              
                
                a quarter ton of bar iron, in bars assorted of tire-bars, those proper for axes, mattocks, horseshoeing & some inch bars of the toughest quality
              
            
          
        